McDonald, judge.
Appellant was convicted for the offense of failure to stop and render aid.
In view of our disposition of the cause, the facts need not be set forth.
An examination of the record reflects the absence of a judgment, as required by Art. 766, Vernon’s Annotated Code of Criminal Procedure; a notice of appeal, Gentry v. State, Tex.Cr.App., 273 S.W.2d 419, Anderson v. State, 165 Tex.Cr.R. 643, 310 S.W.2d 83 and neither a recognizance nor an appeal bond, Alexander v. State, Tex.Cr.App., 272 S.W.2d 100, Griffin v. State, 160 Tex.Cr.R. 478, 272 S.W.2d 526.
For the reasons stated, the appeal is dismissed.